Citation Nr: 1815681	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-44 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostatitis.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for urinary / renal disability, variously claimed as kidney stones, left urethral calculus, renal failure, chronic urethritis, and pyuria.

5.  Entitlement to service connection for urinary system disability, variously claimed as kidney stones, left urethral calculus, renal failure, chronic urethritis, and pyuria.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at a Travel Board hearing in October 2015.  A transcript of the hearing is of record.

Preliminary Matter of Reopening Claim of Entitlement to Service Connection for Urinary / Renal Disability

As to the matter of whether new and material evidence has been received to reopen the claim of entitlement to service connection for urinary / renal disability, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

An August 2009 RO rating decision denied the Veteran's claim of entitlement to service connection for left ureteral calculus with resulting renal failure.  He did not appeal that aspect of the August 2009 rating decision, and no new and material evidence was submitted within a year following notification of the August 2009 denial of the claim.  38 C.F.R. § 3.156(b).  The August 2009 RO denial is therefore final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

The prior final decision denying service connection for urinary / renal disability was based upon the RO's finding that the Veteran's urinary / renal disability was not shown to have been related to his military service.  The Board finds that new and material evidence has been presented sufficient to reopen this claim.  New evidence indicating that the Veteran's urinary / renal disability began during his active duty service features a November 2015 private medical opinion from a treating physician (submitted in December 2015) to that effect, discussed in more detail below.  The Board finds that new and material evidence has been submitted on the issue of entitlement to service connection for urinary / renal disability, following the prior final denial of that claim.  Accordingly, the Board has reopened the claim of entitlement to service connection for urinary / renal disability for consideration on the merits at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not etiologically linked to his active military service.

2.  The Veteran's tinnitus is not etiologically linked to his active military service.

3.  Resolving reasonable doubt in the Veteran's favor, his prostatitis is etiologically linked to his military service.

4.  Resolving reasonable doubt in the Veteran's favor, his urinary / renal disability, including end-stage renal disease, status post-transplant, is etiologically linked to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1131, 1153, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  Service connection for the Veteran's prostatitis is warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  Service connection for the Veteran's urinary / renal disability is warranted.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis

Direct Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Presumptive Service Connection and Continuity of Symptomatology

For certain "chronic diseases," presumptive service connection is available.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss and tinnitus (as organic diseases of the nervous system) are among "chronic diseases" identified in 38 C.F.R. § 3.309(a).  Kidney stones / calculi of the kidney are also among the "chronic diseases" identified in 38 C.F.R. § 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the chronic disease became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Evaluating Lay Evidence

For the purpose of evaluating lay evidence, to include a veteran's statements about the circumstances of his service, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptomatology of an injury or illness (such as pain or the visible flatness of his feet), a lay person is "not competent to opine as to medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Service Connection for Bilateral Hearing Loss and Tinnitus

In the present case, the Board finds that the Veteran has bilateral hearing loss (BHL) and tinnitus.  During the pendency of this claim in August 2013, a VA examiner diagnosed him with sensorineural hearing loss and tinnitus in both ears.

The Veteran has testified that he was exposed to acoustic trauma during his period of active service.  The Veteran served as a diesel mechanic during his active duty service in the Navy.  The Veteran contends that as a diesel mechanic he experienced significant loud noise exposure.  He testified during his October 2015 Board hearing that "on a ship for at least nine months ... I had to work down in the engine room with the -- ... [b]ig engine making all that noise."  He also described significant noise exposure from events such as the ship firing rounds during activities off the coast of Vietnam.  His contentions appear to be reasonably consistent with the circumstances of his service.

However, turning to the question of whether there is a nexus, or link, between the current shown disabilities and service, the Board finds that the preponderance of the evidence is against a finding that the Veteran's BHL and tinnitus were incurred in service.

The Veteran contends that his BHL and tinnitus are due to his active duty service in the Navy from November 1962 to September 1970.

Regarding the Veteran's BHL, the August 2013 VA examiner opined that it is not "at least as likely as not (50% probability or greater) caused by or a result of" his service.  That rationale for this adequate opinion was that the Veteran's service treatment records showed that he passed whispered voice testing in both ears and then, significantly, the records document that at separation the Veteran's pure tone audiometric testing results showed "slight to mild loss" in both ears that "would not be a significant change from normal."  Furthermore, the VA examiner's rationale explained that the "current degree/slope of hearing impairment ... is not consistent with the general configuration of noise-induced hearing loss."  As to tinnitus, the examiner opined that it is "at least as likely as not (50% probability or greater) a symptom associated with the hearing loss," with a rationale citing that "tinnitus is known to be a symptom associated with hearing loss."  The VA examiner also noted that the Veteran's own account of his history of tinnitus indicated that it had only recently returned two or three years prior (approximately 2010 or 2011), and that previously he had not experienced tinnitus since service (forty years prior).

The August 2013 VA examiner's medical opinion weighs against finding a nexus between the Veteran's military service and his current BHL and tinnitus.  As there is no contrary competent medical opinion of record, the Board finds that August 2013 opinion to be probative.  Accordingly, there is not a showing of nexus between the Veteran's current disabilities and his service, so the third element of direct service connection has not been met.

Last, the Board notes that it has considered the applicability of alternative theories of entitlement, to include presumptive service connection and continuity of symptomatology.  However, as there is no evidence that the Veteran's BHL or tinnitus were noted during service, and as there is no evidence that hearing loss and tinnitus were manifested to a compensable degree during the year following service, service connection for BHL and tinnitus is not warranted.

Entitlement to Service Connection for Prostatitis and for Urinary / Renal Disability

In the present case, the Board finds that the Veteran has been diagnosed with prostatitis.  He has also been diagnosed with a multifactorial / variously diagnosed urinary system pathology.  During the pendency of this claim in October and November 2015, statements from the Veteran's treating private medical providers confirmed diagnoses of chronic prostatitis and/or end stage kidney disease (managed with a functioning kidney transplant) with obstructive uropathy from recurrent ureteral obstruction related to recurrent nephrolithiasis (kidney stones).

The Veteran's service treatment records document multiple instances of medical attention for symptoms (including left flank pain, pyuria, and more) medically noted to have been considered suggestive of prostatitis, nonspecific urethritis, urinary tract infection, and kidney stones.  The important factual question in controversy is: are the Veteran's current diagnosed disabilities of the prostate and the urinary system etiologically linked to the symptoms that manifested during his military service?  Evidence from the Veteran's treating medical doctors supports finding such a link for these disabilities.

With regard to prostatitis, a November 2015 letter from Dr. Potter addresses the Veteran and cites review of the "medical records from your military service," notes in-service treatment including indications of "prostatitis," and concludes: "Likely as not, the infections you had while in the military are predisposing you to recurrent infections at this time."  Dr. Potter cites that "prostatitis can be difficult to eradicate, and once you have had several episodes, the likelihood of recurrence in increased."  An October 2015 letter from Dr. Perricone presents the same medical opinion.  A November 2015 statement from Dr. Kirkpatrick identifies: "Chronic prostatitis more likely than not related to his chronic prostatitis that he has had since the 60s."

With regard to urinary system / renal disability, a November 2015 statement from Dr. Onime confirms the Veteran's diagnosis of "end-stage renal disease (ESRD) which is currently managed with a functioning kidney transplant."  The doctor explains: "The etiology of his ESRD/ chronic kidney disease is predominantly obstructive uropathy.  He developed obstructive uropathy from recurrent ureteral obstruction, related to recurrent nephrolithiasis (kidney stones).  H[e] first developed neprolithiasis/ ureteral calculi with obstruction while he was in the service in August 1967, at that time he required hospitalization...."  The Board understands Dr. Onime's statement as identifying the onset of the etiology of the Veteran's urinary system / renal disability as having first manifested with the documented in-service hospitalization for kidney stones / left ureteral calculus.  The November 2015 statement of Dr. Potter offers at least some degree of suggestive support for Dr. Onime's conclusion, noting that the Veteran "had at least one kidney stone while in the service," and that "it is possible that [the] kidney stones were incompletely treated....  It appears that you may have had persistent or recurrent kidney stones over the last several years."

A July 2009 VA examination report with medical opinion concluded that the Veteran's urinary / renal disability was more likely attributable to his diabetes mellitus than to his military service.  A March 2012 VA examination report with medical opinion essentially concluded that there was no evidence of kidney disease during the Veteran's service and that the Veteran was not diagnosed with prostatitis (despite noting a "slightly enlarged" prostate); the March 2012 VA examination report thus finds no link between the claimed current disabilities and military service.  The Board finds that the conflicting evidence is at least in equipoise on these matters.  Resolving reasonable doubt in the appellant's favor, the Board finds that the evidence sufficiently indicates that the Veteran has been diagnosed with prostatitis and urinary / renal disability and that these disabilities are at least as likely as not etiologically linked to the Veteran's pertinent documented in-service symptoms and medical treatment.

Accordingly, service connection for the Veteran's urinary / renal disability and for prostatitis is warranted.  These claims for service connection are, therefore, granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for prostatitis is granted.

New and material evidence having been received, the claim of entitlement to service connection for urinary / renal disability is reopened.

Service connection for urinary / renal disability, including end-stage renal disease, status post-transplant, is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


